DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/24/19.  These drawings are approved.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda et al (US Publication 2006/0267719).
Claim 1, Yasuda et al teaches a choke coil comprising: a core 4; a flange having portions 8A and 8B provided on each end of the core; a terminal electrode 13/14 coupled to the flange portions; and a wire 9/10 wound around core 4 that has end portions, each let out onto the terminal electrode, wherein the wire is let out onto the terminal electrode on a side of the flange (see fig. 1).
Claim 2, Yasuda et al describes electrode 13/14 having a first terminal connected to the top of flange portion 12, a second terminal connected to the vertical part of flange portion 12, and a side terminal  connected to the flange portion 12 (see figures 1 and 2, where we could see the position of the electrode terminals 13/14).
Claims 3 and 4, Yasuda et al describes the flange having a groove 16 and a groove portion on a side of flange 8A/8B where the terminal electrode 13/14 is placed (see fig. 2).
Claims 5-8, Yasuda et al describes wires 9/10 being let out through a guide portion of the flange. The position of where the wire 9/10 comes out can vary, see for example figures 7 and 12. Additionally, the manner in which the choke coil is formed is not germane to the issue of patentability of the device itself. Therefore, this limitation is considered a design choice and not given any patentable weight.
Claims 9-12, Yasuda et al shows in figure 2 the position of the electrode terminals and what they look like. The electrode terminals (13/14) include an opening part. The way the terminals are formed is not given any patentable weight.
Claim 13, Yasuda et al describes for example in paragraphs 0004, 0045, and 0061 that an insulation layer is used.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed in the attached PTO-892 form describe other choke coils that include a core, a flange, terminal electrodes, and a wire wound around the core.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846